Citation Nr: 1236472	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  10-08 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of swollen lymph nodes.  

2.  Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease, lumbar spine.  

3.  Entitlement to an initial compensable evaluation for residuals, fracture of the right great toe.  

4.  Entitlement to an initial compensable evaluation for pseudofolliculitis barbae.  

5.  Entitlement to an initial evaluation in excess of 10 percent prior to August 1, 2012, and 0 percent thereafter for radiculopathy, left lower extremity.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to February 2001.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO).  

In an August 2012 statement, submitted prior to certification of the appeal to the Board, the Veteran stated that he wished to withdraw from appellate status, the issue of an initial evaluation in excess of 30 percent for bronchial asthma.  As this issue was withdrawn prior to certification, is not in appellate status and is not before the Board.  

The issue of entitlement to an initial evaluation in excess of 10 percent prior to August 1, 2012, and 0 percent thereafter for radiculopathy, left lower extremity is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained. 

2.  Competent and probative evidence of residuals of swollen lymph nodes is not of record.  

3.  The competent and probative evidence of record demonstrates that the Veteran's service-connected degenerative disc disease of the lumbar spine is characterized by forward flexion of the thoracolumbar spine 30 degrees or less.  

4.  The competent and probative evidence of record demonstrates that the Veteran's service-connected residuals, fracture of the right great toe is indicative of a moderate foot injury.  

5.  The competent and probative evidence of record demonstrates that the Veteran's service-connected pseudofolliculitis barbae affects less than 5 percent of the total body area and less than 5 percent of the exposed body area without the use of intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.  


CONCLUSIONS OF LAW

1.  Residuals of swollen lymph nodes were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).  

2.  The criteria for an initial 40 percent disability rating, and no higher for degenerative disc disease, lumbar spine, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5243 (2011).  

3.  The criteria for an initial 10 percent disability rating, and no higher for residuals, fracture of the right great toe, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5284 (2011).  

4.  The criteria for an initial compensable rating for pseudofolliculitis barbae have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.118, Diagnostic Codes 7806, 7899 (2011).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist  

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In regards to the Veteran's claims for service connection, the Board finds that the VCAA notice requirements have been satisfied by the April 2009 VCAA letter.  In the letter, the Veteran was informed that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  

Turning to the Veteran's increased rating claims, the Board notes that the claims arise from the Veteran's disagreement with initial evaluations following grants of service connection.  In this case, as noted, the Veteran was provided a VCAA letter in April 2009 which informed him of the evidence necessary to substantiate a claim for service connection.  Courts have held that once service connection is granted and the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA obtained the Veteran's service treatment records.  The Veteran was also provided with VA examinations for his claims on appeal.  The examiners reviewed the Veteran's medical history, recorded pertinent examination findings, and provided conclusions with supportive rationale.  The Board finds that the VA examination reports are probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims.  The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Decision  
Residuals of Swollen Lymph Nodes

The Veteran seeks service connection for residuals of swollen lymph nodes.  He essentially asserts that he incurred swollen lymph nodes during his military service, and that he has residuals of swollen lymph nodes that are attributable to his military service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131; 38 C.F.R. §§ 3.303.  Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumptive period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  

Competency of evidence differs from weight and credibility.  The competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the grant of service connection for residuals of swollen lymph nodes.  Service treatment records note a visit to sick call in February 1994 with complaints of swollen lymph nodes on his neck.  

The Veteran's claims file does not show a current diagnosis of residuals of swollen lymph nodes.  There are no post-service private or VA outpatient treatment records relating to residuals of swollen lymph nodes.  In May 2009, the Veteran was afforded a VA examination to determine the etiology of any residuals of swollen lymph nodes.  The Veteran informed the examiner of left neck surgery performed in 2006 with no recurrence of lymphadenopathy.  The Veteran also denied having any problems associated with his neck.  After physical examination of the Veteran, the VA examiner concluded that there is no pathology to diagnose a disorder relating to the claimed residuals of swollen lymph nodes.  

As noted, the Veteran has given no indication of post-service treatment for the claimed residuals of swollen lymph nodes.  Therefore, the evidence of record is void of any medical treatment or diagnosis for this claimed disorder.  The Veteran was informed in April 2009 that he must have evidence of a current disability for his claimed disorder.  He has not presented any such evidence nor has he provided any information as to where VA could obtain such evidence.  The Board has considered the Veteran's statements that he has residuals of swollen lymph nodes, but this contention is not found to be credible because it is inconsistent with the evidence of record, namely the May 2009 VA examination report, which reflects no diagnosis of residuals of swollen lymph nodes.  As such, there is no competent, probative, or credible evidence of record that documents the presence of residuals of swollen lymph nodes caused by the Veteran's active military service. 

The resolution of issues that involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, a determination of a diagnosis and etiology of the claimed residuals of swollen lymph nodes requires specialized training and is therefore not susceptible of lay opinions on etiology.  

Since there is no competent or credible evidence of residuals of swollen lymph nodes, service connection cannot be granted.  The United States Court of Appeals for Veterans Claims (Court) has held that a condition or injury occurred in-service alone is not enough; there must be a current disability resulting from that condition or injury.  See Chelte v. Brown, 10 Vet. App. 268 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court stated "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and held "[i]n the absence of proof of a present disability[,] there can be no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992); see Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (symptoms alone, without a finding of an underlying disorder, cannot be service-connected.)  

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claim for service connection for residuals of swollen lymph nodes, and there is no doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Increased Rating Claims

Under the applicable criteria, disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Separate diagnostic codes identify the various disabilities.  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The factors involved in evaluating, and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims on appeal.  


Degenerative Disc Disease of the Lumbar Spine

The Veteran contends that an increased rating is warranted for his service-connected lumbar spine disability.  In his February 2010 substantive appeal, the Veteran explained that his back disability limits his daily activities at home and work.  He reported limited range of motion, pain, stiffness, and flare-ups.  The Veteran asserts that an increased rating in excess of 10 percent is warranted for his service-connected degenerative disc disease of the lumbar spine.  

The Veteran's service-connected lumbar spine disability is currently evaluated as 10 percent disabling under Diagnostic Code 5243.  The Board notes that effective September 26, 2003, the schedule for rating spine disabilities was changed to provide for the evaluation of all spine disabilities under a General Rating Formula for Diseases and Injuries of the Spine, unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (renumbered as Diagnostic Code 5243).  The pertinent criteria are as follows:

Unfavorable ankylosis of the entire spine - 100 percent disabling.

Unfavorable ankylosis of the entire thoracolumbar spine - 50 percent disabling.

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine - 40 percent disabling.

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine - 30 percent disabling.

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis - 20 percent disabling.

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height - 10 percent disabling.

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (September 2003).  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

During the pendency of this appeal, the Veteran was afforded two VA examinations.  At the first VA examination in May 2009, range of motion testing of the thoracolumbar spine revealed the following: active flexion to 90 degrees, active extension to 20 degrees, left lateral flexion to 25 degrees, left lateral rotation to 30 degrees, right lateral flexion to 22 degrees, and right lateral rotation to 30 degrees.  The examiner noted objective evidence of pain following repetitive motion, but no additional limitation of motion after three repetitions.  The Veteran was assessed with degenerative disc disease of the lumbar spine.  

At the second VA examination in May 2012, the range of motion testing of the thoracolumbar spine revealed flexion to 20 degrees with no objective evidence of painful motion, extension to 20 degrees with painful motion beginning at 0 degrees, right lateral flexion to 20 degrees with painful motion beginning at 0 degrees, left lateral flexion to 20 degrees with painful motion beginning at 0 degrees, right lateral rotation to 20 degrees with painful motion beginning at 0 degrees, left lateral rotation to 20 degrees with painful motion beginning at 0 degrees.  The VA examiner concluded that the Veteran does not have intervertebral disc syndrome (IVDS) but rather lumbar spine osteoarthritis.  The examiner also indicated that the range of motion shown on the examination was not reflective of the Veteran's range of motion, noting that the Veteran drove to the VA and walked in from the outside.  The examiner also stated that other physical factors affect the range of motion as much as the degenerative changes of his back, but did not provide any identification of those factors.  The Board finds that the range of motion noted on the examination must be considered in determining the appropriate rating for the back condition because, while the examiner indicated that the finding was not reflective of the range of motion, the examiner did not provide an appropriate rationale for that conclusion.  The examiner did not explain why driving or walking would be reflective of different range of motion and did not identify any physical factor that effected the range of motion.  

Applying the facts in this case to the criteria set forth above, the Board concludes that the criteria for a disability evaluation of 40 percent disability for the service-connected lumbar spine disability have been met.  The evidence of record, which includes the range of motion findings from two VA examinations show that a higher evaluation is warranted for the Veteran's service-connected lumbar spine disability.  While the Veteran demonstrated flexion to 90 degrees at the May 2009 VA examination, range of motion testing in May 2012 revealed flexion to only 20 degrees.  In the November 2009 notice of disagreement, the Veteran asserted that his back condition was worse.  Additionally, in the February 2010 substantive appeal statement, the Veteran indicated that his back disability had deteriorated and was causing a "very limited range of motion."  Such finding warrants a 40 percent disability evaluation under the General Rating Formula for Diseases and Injuries of the Spine during the entire appeal period.  An evaluation in excess of 40 percent for the Veteran's service-connected lumbar spine disability under Diagnostic Code 5243 is not warranted because there is no evidence of unfavorable anklyosis of the entire thoracolumbar spine or that the Veteran has been diagnosed with intervertebral disc syndrome.  

The Board also finds no basis to award a rating greater than 40 percent for service-connected lumbar spine disability based upon functional loss due to pain, weakness, fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 204-08 (1995).  In this respect, the Veteran credibly describes flare-ups of low back pain exacerbations, which occur after sitting for more than two and a half hours without movement.  He further endorses symptoms such as decreased motion, stiffness, weakness and spasms.  The May 2009 VA examiner noted objective evidence of pain on active range of motion testing, but determined that there were no additional limitation with repetitive motion and objective evidence of pain following repetitive motion.  The May 2012 VA examiner determined that the Veteran had less movement than normal and pain on movement, but no signs of weakened movement, excess fatigability, swelling, deformity, atrophy of disuse, or incoordination.  There is no indication that pain, due to the Veteran's service-connected lumbar spine disability has caused functional loss greater than that contemplated by the 40 percent evaluation assigned.  The degree of limitation of motion is contemplated in the current rating.  The General Rating Formula for Diseases and Injuries of the Spine is applicable with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease.  See 38 C.F.R. § 4.71(a).  Therefore, the Board finds that the holding in DeLuca and the provisions of 38 C.F.R. §§ 4.40 and 4.45 does not provide a basis for a higher rating.  

The Board notes that the revised schedule provides for a separate rating for any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  The Board notes that the Veteran is currently service-connected for radiculopathy of the left lower extremity.  However, the May 2012 VA examiner indicated that besides radiculopathy, the Veteran did not have any other neurologic abnormalities or findings related to the service-connected lumbar spine disability.  Thus, the medical evidence of record does not show associated objective neurologic abnormalities of bowel and bladder impairment so that a separate neurological disability rating, as it applies to his service-connected back disability is warranted.  

The Board has also considered the Veteran's service-connected back disability in light of Diagnostic Code 5003, for degenerative arthritis.  In this regard, the May 2012 VA examiner diagnosed the Veteran with lumbar spine osteoarthritis.  Under Diagnostic Code 5003, degenerative arthritis, when substantiated by x-rays, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent disability rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent disability rating is warranted with x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  

The Board notes the Veteran is currently assigned a 40 percent evaluation, and Diagnostic Code 5003 does not otherwise assist the Veteran in obtaining a higher evaluation.  Therefore, 38 C.F.R. § 4.71a, Diagnostic Code 5003 is not for application in this case.  

"Staged ratings" are not appropriate in this case, as there are no distinct time periods where the Veteran's symptoms warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In summary, and for the reasons set forth above, the Board finds that the evidence supports a finding that the Veteran's service-connected degenerative disc disease, lumbar spine, warrants a 40 percent rating, and no higher, and all reasonable doubt has been resolved in the Veteran's favor.  See Gilbert, 1 Vet. App. at 55.  

Residuals, Fracture of the Right Great Toe

The Veteran contends that a compensable evaluation is warranted for his service-connected residuals, fracture of the right great toe.  

The Veteran's service-connected residuals, fracture of the right great toe has been rated as 0 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5284.  Under Diagnostic Code 5284, a 10 percent rating is warranted for a foot injury which is moderate in degree.  A 20 percent rating is warranted for a moderately severe injury.  A 30 percent rating is warranted for a severe injury.  A 40 percent rating may be assigned if there is actual loss of use of the foot.  38 C.F.R. § 4.71a.

Where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  

In May 2009, the Veteran was afforded a VA examination for his service-connected residuals, fracture of the right great toe.  He complained of right foot pain, located in the right great toe and metatarsalphalangeal (MTP) region, which occurs one to three times a month and lasting less than a day at a time, as well as swelling while walking, stiffness while standing, fatigability while standing, and lack of endurance while standing.  The Veteran admitted to the pain worsening with exertion and improving upon rest.  He indicated that he does not take medication for the pain, and has been able to work without limitation when the toe is in pain.  

Physical examination testing of the right foot revealed no evidence of painful motion, swelling, tenderness, instability, weakness, or abnormal weight bearing.  There was no noted evidence of a skin abnormality, vascular foot abnormality or malunion or nonunion of the tarsal or metatarsal bones.  The examiner noted the presence of mild pronation and right heel valgus to 5 degrees.  There was no muscle atrophy of the right foot, midfoot malaignment, or forefoot malaignment.  The Veteran demonstrated a normal gait and station.  X-ray testing revealed no obvious acute or healed fracture of the right great toe.  

In May 2012, the Veteran underwent a second VA examination for his service-connected residuals, fracture of the right great toe.  The Veteran complained of right great toe and foot pain.  Upon physical examination testing, the VA examiner noted no evidence of Morton's neuroma, metatarsalgia, hammer toes,  hallux rigidus, acquired claw foot, or malunion or nonunion of the tarsal or metatarsal bones.  The examiner noted the presence of mild hallux valgus of the right foot and a right great toe injury.  The examiner indicated that the right great toe injury was moderate in severity with mild tenderness of the right great toe.  There was very little swelling and no redness associated with it.  X-ray testing revealed mild osteoarthritis at the first MTP joint.  

Based upon the evidence of record, the Board finds that an initial evaluation of 10 percent is warranted for the Veteran's service-connected residuals, fracture of the right great toe.  As previously mentioned, the VA examiner noted the presence of swelling, pain, and tenderness of the right great toe, along with mild osteoarthritis of the first MTP joint.  The VA examiner characterized the severity of the right great toe injury as "moderate," which is indicative of a 10 percent disability evaluation under Diagnostic Code 5284.  Thus, the Board acknowledges consideration of additional functional impairment due to factors such as pain, weakness and fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, 8 Vet. App. at 206-07.  Therefore, an increased rating, based on symptoms associated with a moderately severe right foot disorder, is warranted.  See 38 C.F.R. § 4.14 (2011).  

There is no evidence of a higher rating as the medical evidence fails to show evidence of a moderately severe or severe right great toe injury.  Furthermore, there is no evidence of actual loss of use of the right foot.  Thus, a higher rating is not warranted under Diagnostic Code 5284.  

The Board has also considered whether a higher evaluation is warranted under other diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, the record contains no supporting objective evidence of the presence of pronounced unilateral flat foot; severe unilateral flat foot; claw foot (pes cavus); or malunion of, or nonunion of tarsal or metatarsal bones.  Thus, Diagnostic Codes 5276, 5278, and 5283 are not for consideration.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5278, 5283 (2011).  The Board also acknowledges the Veteran's osteoarthritic changes associated with the first MPT joint.  However, as the Veteran's rating under Diagnostic Code 5284 contemplates limitation of function and motion, Diagnostic Code 5003 is inapplicable.  

"Staged ratings" are not appropriate in this case, as there are no distinct time periods where the Veteran's symptoms warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In summary, and for the reasons set forth above, the Board finds that the evidence supports a finding that the Veteran's service-connected residuals, fracture of the right great toe warrants a 10 percent rating, and no higher, and all reasonable doubt has been resolved in the Veteran's favor.  See Gilbert, 1 Vet. App. at 55.  



Pseudofolliculitis Barbae

The Veteran contends that a compensable rating is warranted for his service-connected pseudofolliculitis barbae.  

The Veteran's disability is evaluated under Diagnostic Codes 7899-7806 for dermatitis or eczema.  Amendments to the criteria for rating scars, effective October 23, 2008, do not change the criteria set forth at Diagnostic Code 7806.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805).  When a particular disability is not listed among the diagnostic codes, a code ending in "99" is used; the first two numbers are selected from the portion of the schedule most approximating a Veteran's symptoms.  38 C.F.R. § 4.27.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  38 C.F.R. § 4.27.  In this case, Diagnostic Code 7899 refers to unlisted dermatological disorders, while the more specific Diagnostic Code 7806 refers to dermatitis or eczema.  

Diagnostic Code 7806 provides that a 10 percent rating is assigned for at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent evaluation will be assigned where 20 to 40 percent of the entire body or 20 to 40 percent of exposed area is affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent evaluation will be assigned for dermatitis that covers more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or with constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118 (2011).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In May 2009, the Veteran was afforded a VA examination for his service-connected pseudofolliculitis barbae.  The Veteran complained of consistent irritation from ingrown hairs and rashes associated with grooming his beard.  He denied any systemic symptoms and admitted to not receiving treatment for the disability in the past twelve months or taking medication for the disability.  Physical examination testing revealed minimal erythema per anterior neck skin from mandible to level of thyroid cartilage.  The examiner noted several 2 millimeter papules per right anterior neck skin on close inspection with no purulence.  There was no cervical lymphadenopathy (LAD) appreciated or noticeable disfigurement appreciated.  The VA examiner diagnosed the Veteran with pseudofolliculitis barbae.  

A second VA examination for the Veteran's service-connected pseudfolliculitis barbae was performed in May 2012.  The Veteran reported having increased problems with ingrown hairs.  Upon physical examination, the examiner noted the presence of scattered red papules along the cheek and jaw line.  The examiner determined that the service-connected pseudofolliculitis barbae affected less than 5 percent of the total body area and less than 5 percent of the exposed body area.  The examiner noted that the skin disorder has not caused scarring or disfigurement of the head, face, or neck.  There were also no benign or malignant skin neoplasms or systemic manifestations, such as fever, weight loss, or hypoproteinemia associated with the skin disorder.  The VA examiner further added that the Veteran has not received treatment with oral or topical medications in the past 12 months and was diagnosed with psedofolliculitis barbae.  

Based upon the evidence of record, the Board finds that the Veteran's service-connected pseudofolliculitis barbae does not more nearly approximate the criteria for a compensable rating under Diagnostic Code 7806.  As previously mentioned, at the May 2012 VA examination, the VA examiner opined that the Veteran's skin disability affected less than 5 percent of the total body area and less than 5 percent of the exposed area.  Such percentages do not amount to the symptomatology required for a compensable rating.  Additionally, there is no indication that the Veteran's service-connected pseudofolliculitis barbae has been treated with systemic therapy or immunosuppressive drugs.  In fact, the Veteran denied being treated with oral or topical medications in the past 12 months for the service-connected pseudofolliculitis barbae.  Thus, there is no evidence showing the Veteran ever required systemic corticosteroids therapy or other immunosuppressive drugs.  Therefore, the Board finds that a compensable rating for the service-connected pseudofolliculitis barbae is not warranted under Diagnostic Code 7806.  
The Board has considered the Veteran's skin disability under all other potentially appropriate diagnostic codes.  However, his skin disability has never been shown to produce scarring; therefore, 38 C.F.R. § 4.118, Diagnostic Codes 7800 through 7805 are not for application.  

The Board recognizes that there are situations in which the application of 38 C.F.R. §§ 4.40 or 4.45 is warranted in order to evaluate the existence of any functional loss due to pain, or any weakened movement, excess fatigability, incoordination, or pain on movement of the Veteran's joints.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, where the diagnostic code under which the Veteran is rated, in this case Diagnostic Codes 7806, is not predicated on loss of range of motion, §§ 4.40 and 4.45 do not apply.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  

The Board has also considered the Veteran's statements that his disability is worse than the current evaluation contemplates and has worsened in severity.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of hearing loss according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of his service-connected skin disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated. 

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  In sum, after a careful review of the evidence of record, the Board finds that the benefit of the doubt rule is not applicable and the appeal is denied. 

In this case, as noted above, the Veteran's symptoms are not productive of, or consistent with, the criteria for a higher rating.  The Board has duly considered staged ratings, pursuant to Hart, supra, but finds the 0 percent disability evaluation assigned is appropriate for the entire rating period. 

The Board thus concludes that the preponderance of the evidence is against an initial compensable rating for the Veteran's service-connected pseudofolliculitis barbae.  In reaching this decision, the Board has considered the doctrine of reasonable doubt.  However, because the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application, 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990), and the appeal is denied.  

Extraschedular Consideration 

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the RO refer the claims to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. §3.321(b)(1) (2011); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996). 

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

In this case, the schedular evaluations in this case are not inadequate.  Evaluations in excess of those assigned are provided for certain manifestations of the service-connected disabilities at issue, but the medical evidence reflect that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disabilities.  



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for residuals of swollen lymph nodes is denied.  

Entitlement to an initial 40 percent evaluation for degenerative disc disease, lumbar spine, is granted subject to the laws and regulations pertaining to the payment of monetary benefits.  

Entitlement to an initial 10 percent evaluation for residuals, fracture of the right great toe, is granted subject to the laws and regulations pertaining to the payment of monetary benefits.  

Entitlement to an initial evaluation compensable evaluation for pseudofolliculitis barbae is denied.  


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the remaining claim on appeal.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

By way of procedural background, service connection for radiculopathy, left lower extremity, was granted in a July 2009 rating decision.  The RO assigned a 10 percent disability evaluation, effective April 27, 2009, under Diagnostic Codes 8599-8521.  In an August 2012 Decision Review Officer (DRO) decision, the RO reduced the evaluation to 0 percent disabling, as of August 1, 2012.  The Veteran contends that an increased rating is warranted for his service-connected radiculopathy of the left lower extremity.  In a February 2010 statement, the Veteran explained that he has numbness in his lower back, groin, and thigh area.  

In the most recent VA examination, dated May 2012, the VA examiner indicated yes to the question of whether the Veteran has radicular pain or any other signs or symptoms due to radiculopathy.  The examiner indicated that the Veteran demonstrated mild left lower extremity pain, moderate left lower extremity paresthesias and/or dysesthesias, and moderate numbness of the left lower extremity.  The examiner also indicated that the sciatic nerve was involved with the radiculopathy.  Included with the VA examination report is a June 2012 Nerve Conduction and EMG report.  The same physician reported that there is not sufficient electrodiagnostic evidence to diagnose left lumbosacral radiculopathy.  The examiner stated that the negative EMG proves that the cause of the lower left extremity pain and numbness are not directly related to the low back condition.  The examiner did not provide an explanation for the conflicting findings shown in the examination report which noted the presence of symptoms of radiculopathy.

The Board finds that based upon the May 2012 VA examination results and the June 2012 Nerve Conduction and EMG report, it is unclear as to whether the Veteran currently has radiculopathy of the left lower extremity.  Thus, an additional VA examination is warranted to determine the nature and extent of any current radiculopathy of the left lower extremity.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA neurological examination to determine the nature and extent of any current radiculopathy of the left lower extremity.  The claims files must be made available to and reviewed by the examiner prior to the examination.  A notation to the effect that this record review took place should be included in the examination report.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should report whether the Veteran's service-connected radiculopathy of the left lower extremity represents complete or incomplete paralysis of the sciatic nerve or external popliteal nerve.  If the examiner determines that the Veteran's paralysis is incomplete, he or she should determine whether the incomplete paralysis is mild, moderate, moderately severe or severe with marked muscular atrophy.  A rationale for any conclusions reached should be provided. 

2.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


